Citation Nr: 1010949	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  06-35 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for basic eligibility for VA benefits.

2.  Legal entitlement to one-time payment from the Filipino 
Veterans Equity Compensation Fund. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The appellant contends that he had recognized guerilla 
service, and also active service in the Commonwealth Army of 
the Philippines (USAFFE).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June 2006 and May 2009 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

The June 2006 administrative decision declined to reopen the 
claim of entitlement to basic eligibility for VA benefits, 
while the May 2009 decision denied entitlement to a one time 
payment from the Filipino Veterans Equity Compensation Fund.

The Board remanded this case in September 2009 for provision 
of a hearing.  The appellant testified before the undersigned 
at a videoconference hearing held in January 2010.   A 
transcript of that hearing is associated with the claims 
file.

The Board notes that in March 2010, the appellant submitted a 
statement in which he indicated that before the Board reviews 
his "motion for reconsideration," he wanted the Board to 
first consider certain evidence and argument.  The Board 
points out that there is no motion for reconsideration 
pending.  Nor did the appellant identify which, if any, Board 
decision is the subject of any contemplated motion for 
reconsideration.  To the extent he is referring to the 
September 2009 Board action, the Board points out that until 
the Board has rendered a final decision on the issues 
currently on appeal, the Board may not entertain a motion for 
reconsideration regarding those claims.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks to reopen the matter of basic eligibility 
for VA benefits.  He also seeks entitlement to one-time 
payment from the Filipino Veterans Equity Compensation Fund.  
See the American Recovery and Reinvestment Act of 2009, Pub. 
L. No. 111-5, section 1002.  The Board notes that both issues 
involve the same critical legal criteria of requiring 
evidence establishing that the appellant is a "veteran" for 
VA purposes.  This in turn rests on the nature of his 
military service.

The appellant contends that he served with an organized 
guerilla unit with service that should be recognized as 
establishing basic eligibility for VA benefits, but that his 
name was not carried over to the official list against which 
the names of appellants are currently matched.  He claims 
that he initially served with Squadron 99 until that unit was 
disbanded in 1944, after which he served with Squadron 399.

Service documents generated by various Philippine government 
sources indicate that the appellant entered service in 
January 1945, and served with Squadron 399 of the Philippine 
Army Luzon Guerilla Armed Forces (LGAF).

In September 1973, May 1994 and June 1999, the appropriate 
service department indicated that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the Recognized Guerrillas, in the service of the 
U.S. Armed Forces.

In an August 2004 letter to the appellant, the National 
Archives and Records Administration (NARA) indicated that the 
agency had information regarding his service.  Associated 
with the correspondence was a spreadsheet showing that Luzon 
Guerilla Forces had recognized service from January 9, 1945 
to July 24, 1945.  Also associated with the correspondence 
was a roster of Squadron 399 showing that the appellant was 
attached to the 3rd Squad of that organization.  The roster 
does not indicate the dates involved.

The United States Court of Appeals for the Federal Circuit 
held in Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) 
that, in the context of a Dependency and Indemnity 
Compensation claim, where service department certification of 
a veteran's active service is required, an appellant is 
entitled to submit and receive consideration of new evidence 
concerning such service by the relevant service department.  
The Federal Circuit in Capellan held that it was a violation 
of VA's duty to assist not to request service department 
review of additional or new documents or evidence provided by 
an appellant concerning a Veteran's active service after the 
initial service department certification.  See Capellan, 539 
F.3d at 1380-81.  The Federal Circuit further held that "the 
correct interpretation of the governing statues and 
regulations requires that a claimant's new evidence be 
submitted and considered in connection with a request for 
'verification of service from the service department' 
pursuant to 38 C.F.R. § 3.203(c)."  Id.

The Board finds that Capellan is equally applicable to the 
appellant's claim.  There is no indication that the documents 
at issue in this case were included in any request to the 
service department for verification of the appellant's 
service.  The Board notes that the RO did submit one 
additional request to the service department concerning the 
appellant's service (to which a response was received in 
April 2007), but only on the basis of a different first name 
he provided.  The Board consequently finds, in light of 
Capellan, that remand of the case is required to ensure that 
the NARA records have been considered.

In addition, review of the record shows that the appellant 
was not provided with 38 U.S.C.A. § 5103(a)-compliant notice 
as to his claim for a one-time payment from the Filipino 
Veterans Equity Compensation Fund.  Although he arguably was 
provided with such notice in the August 2009 statement of the 
case, the statement of the case may not suffice as a vehicle 
for providing such notice.  See Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1.  The RO/AMC should provide the 
appellant with notice which complies with 
38 U.S.C.A. § 5103(a) as to his claim of 
legal entitlement to one-time payment 
from the Filipino Veterans Equity 
Compensation Fund. 

2.  The RO/AMC should contact the service 
department and seek service department 
verification of the appellant's claimed 
active service in the U.S. Armed Forces 
in the Far East in World War II.  In 
connection with this request, the RO/AMC 
should provide the service department 
with copies of any relevant records in 
the claims files, to specifically include 
the roster for Squadron 399 provided to 
the appellant by the National Archives 
and Records Administration, and any other 
documents on file addressing the 
appellant's service in World War II.

3.  The RO/AMC should then and 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
the RO/AMC should issue a supplemental 
statement of the case, and provide the 
appellant with an appropriate opportunity 
to respond.

After the appellant has been given an opportunity to respond 
to the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO/AMC.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO/AMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 




_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

